SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported) May 29, 2014 Valhi, Inc. (Exact name of registrant as specified in its charter) Delaware 1-5467 87-0110150 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 233-1700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The registrant held its 2014 annual meeting of stockholders on May 29, 2014.At the 2014 annual meeting, the registrant’s stockholders voted on the two proposals described in detail in the registrant’s definitive proxy statement on Schedule 14A filed with the U.S. Securities and Exchange Commission on April 9, 2014.Stockholders present at the 2014 annual meeting, either in person or by proxy, represented 98.1% of the 339,120,449 shares eligible to vote at the meeting. Proposal 1: Election of Directors The registrant’s stockholders elected Thomas E. Barry, Norman S. Edelcup, Loretta J. Feehan, William J. Lindquist, W. Hayden McIlroy, Bobby D. O’Brien, Mary A. Tidlund and Steven L. Watson as directors.Each director nominee received votes “For” his or her election from at least 96.6% of the shares eligible to vote at the annual meeting. Proposal 2: Say-on-Pay, Nonbinding Advisory Vote Approving Executive Compensation The registrant’s stockholders adopted a resolution, on a nonbinding advisory basis, approving the compensation of the registrant’s named executive officers as described in the registrant’s 2014 proxy statement.The resolution received the approval from 96.8% of the shares eligible to vote at the annual meeting. Item 7.01 Regulation FD Disclosure. The registrant hereby furnishes the information set forth in its press release issued on May29, 2014, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference.The information the registrant furnishes in this report under this Item 7.01, and the exhibit in Item 9.01, is not deemed “filed” for purposes of section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.Registration statements or other documents filed with the U.S. Securities and Exchange Commission shall not incorporate this information by reference, except as otherwise expressly stated in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Item No. Exhibit Index Press release dated May 29, 2014 issued by the registrant. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Valhi, Inc. (Registrant) By:/s/ A. Andrew R. Louis Date:May 29, 2014 A. Andrew R. Louis, Secretary INDEX TO EXHIBITS Item No. Exhibit Index Press release dated May 29, 2014 issued by the registrant.
